Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 received on 8/3/2020 have been examined, of which claims 1 and 11 are independent.

Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  
Claims 6 and 16 recite “each of cells groups” in the last limitation, preceded by “cell groups”, which is not consistent. The examiner suggests to amend the above limitation as “each of cell groups”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 6, 10, 16 and 20 recite “the distributable power”, which has lack of antecedent basis in the respective claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was 


Claims 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0223115) in view of Vajapeyam et al. (US 2015/0215943) 

 Regarding claim 1, Chen teaches a power distribution method in a wireless communication system (abstract: method of controlling transmission power sharing between the cell group and different cell group in dual connectivity; fig 11-15), the method comprising: 
identifying a cell group set (in fig 11, the master and secondary cell groups are considered as a cell group set) for a particular transmission interval among multiple cell groups connected to a terminal (fig 11, para 97-98: terminal device 3 performs dual connectivity (DC) for simultaneous communication in uplink of a master cell group (MCG) and a secondary cell group (SCG); slot A in fig 14-15 is considered as particular transmission interval); 
performing a distribution of a power for the terminal to each of cell groups in the cell group set (para 104: the terminal device 3A transmits URLLC data by using a mini slot B+1 of the SCG, and transmits eMBB data by using a slot A of the ; 
wherein the cell group set (MCG and SCG as cell group set in fig 11) comprises a cell group comprising one or more cells (MCG comprises third base station 2c and SCG comprises fourth base station 2d, fig 11) in which uplink transmission is to be performed at the particular transmission interval (as shown in fig 14 and 15, the MCG and SCG are performing uplink transmission during slot A, which also includes the mini slot B+1 interval).

Chen teaches the power distribution for multiple/dual cell groups with the channels of differing slot timing and priority. Chen teaches in para 100 that the base station 2 notifies the terminal of the maximum guaranteed power amounts (for MCG and SCG), but does not teach transmission of the power distribution to the terminal. 
 
However, Vajapeyam teaches transmitting power allocation information according to a result of the distribution to the terminal (fig 3; para 81-82: at step 325, the first eNB determines percentage of uplink power allocation between first eNB 105-b and second eNB 135-b for the UE 115-b; the first eNB 105-b transmits 

Regarding claim 11, Chen teaches a power distribution apparatus in a wireless communication system (abstract: method of controlling transmission power sharing between the cell group and different cell group in dual connectivity; fig 11-15 for dual connectivity with terminal; further, fig 2-5, 12-13 include power information generation and transmission power control units), the power distribution apparatus comprising: 
at least one transceiver (transmitter and receiver 52-53, fig 12); and 
at least one processor (second processor 55, fig 12), 
wherein the at least one processor (second processor 55, fig 12) is configured to: 
identify a cell group set (in fig 11, the master and secondary cell groups are considered as a cell group set) for a particular transmission interval among multiple cell groups connected to a terminal (fig 11, para 97-98: terminal device 3 performs dual connectivity (DC) for simultaneous communication in , 
perform a distribution of a power for the terminal to each of cell groups in the cell group set  (para 104: the terminal device 3A transmits URLLC data by using a mini slot B+1 of the SCG, and transmits eMBB data by using a slot A of the MCG; if the first excess amount is contained in the transmission power amount of the slot A of the MCG within the allowable maximum transmission power amount at the timing of the mini slot B+1 of the SCG, the first excess amount of the MCG is allocated to the transmission power amount of the mini slot B+1 of the SCG; para 99-106 describe the calculation of maximum power, current power and excess power for MSG and SCG are determined, and based on the transmission type and priority, the power is distributed), 
wherein the cell group set (MCG and SCG as cell group set in fig 11) comprises a cell group comprising one or more cells (MCG comprises third base station 2c and SCG comprises fourth base station 2d, fig 11) in which uplink transmission is to be performed at the particular transmission interval (as shown in fig 14 and 15, the MCG and SCG are performing uplink transmission during slot A, which also includes the mini slot B+1 interval).

Chen teaches the power distribution for multiple/dual cell groups with the channels of differing slot timing and priority. Chen teaches in para 100 that the base station 2 notifies the terminal of the maximum guaranteed power amounts (for MCG and SCG), but does not teach transmission of the power distribution to the terminal. 

However, Vajapeyam teaches transmit power allocation information according to a result of the distribution to the terminal (fig 3; para 81-82: at step 325, the first eNB determines percentage of uplink power allocation between first eNB 105-b and second eNB 135-b for the UE 115-b; the first eNB 105-b transmits an indication 330 of the allocation of uplink transmit power between the first eNB 105-b and at least the second eNB 135-b to the UE 115-b). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine power sharing for dual connectivity with cell groups as taught by Chen with base station determining and sending the power distribution to UE as taught by Vajapeyam for the benefit of preventing UE from exceeding maximum transmit power when connected to multiple base stations as taught by Vajapeyam in Para 73.

 Regarding claim 2 and 12, Chen further teaches wherein the particular transmission interval comprises one transmission time interval (TTI) (fig. 14 and 15 illustrate relationship between a transmission power amount of one slot of an LTE cell group and the corresponding slot of NR cell group). 

 Regarding claim 3 and 13, Chen further teaches wherein the uplink transmission comprises physical uplink shared channel (PUSCH) transmission (Para 101: the terminal device 3A calculates the current power amount of the MCG by using, for example, Expression 1 and the terminal device 3A calculates the current power .

 Regarding claim 4 and 14, Chen further teaches wherein the performing of the distribution (fig 14-15, para 104) comprises: allocating the power to each of cell groups in the cell group set according to a priority for each of cell groups in the cell group set (Para 103: determining unit 97 determines whether it is possible to allocate the excess amount to the other cell group between the MCG and the SCG, on the basis of the priorities of transmission target data of the MCG and the SCG, the allowable maximum transmission power amounts, the first excess amount of the MCG, and the second excess amount of the SCG).

 Regarding claim 5 and 15, Chen further teaches wherein dual-connectivity of long term evolution (LTE) and new radio (NR) is configured for the terminal (para 97-98: the terminal device 3 performs dual connectivity (DC) for simultaneous communication in uplink of a master cell group (MCG) and a secondary cell group (SCG); fig. 11 includes an MCG, an SCG, and a terminal device 3A. The MCG is, for example, an LTE cell group, and includes a third base station 2C. The SCG is, for example, an NR cell group, and includes a fourth base station 2D), and wherein a cell group of the LTE has a higher priority than a cell group of the NR (the LTE is master cell group and the NR is secondary cell group, and the excess power from the LTE slot is allocated to secondary cell group, as described in para 105-107, which is considered as LTE/master cell group at higher priority than NR/secondary; .

Regarding claim 8 and 18, Chen fails to teach, but Vajapeyam teaches wherein the performing of the distribution (Para 81: a percentage allocation of uplink transmit power between the first eNB 105-b and at least the second eNB 135-b for the UE 115-b) comprises: 
determining a distribution power ratio for cell groups in the cell group set (Para 81: at block 325, the first eNB 105-b may determine a percentage allocation of uplink transmit power between the first eNB 105-b and at least the second eNB 135-b for the UE 115-b; the percentage allocation of power between two base stations is considered as the distribution power ratio); and 
performing the distribution for the terminal to each of cell groups in the cell group set based on the distribution power ratio (Para 82: upon making the determination at block 325, the first eNB 105-b may transmit an indication 330 of the allocation of uplink transmit power between the first eNB 105-b and at least the second eNB 135-b to the UE 115-b), 
wherein the distribution power ratio is determined based on an uplink data size of each of the cell groups (Para 83: the indication 330 of the allocation of uplink transmit power between the first eNB 105-b and at least the second eNB 135-b is based at least in part on an UL/DL configuration of the first eNB 105-b or the second eNB 135-b; when the number of active uplink carriers used by an eNB is . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine power sharing for dual connectivity with cell groups as taught by Chen with base station determining and sending the power distribution to UE as taught by Vajapeyam for the benefit of preventing UE from exceeding maximum transmit power when connected to multiple base stations as taught by Vajapeyam in Para 73.

Regarding claim 9 and 19, Chen further teaches wherein the performing of the distribution (fig 14-15, para 104) comprises: 
identifying cells in cell groups in the cell group set (in fig 11, the master and secondary cell groups are considered as a cell group set, MCG comprises third base station 2c and SCG comprises fourth base station 2d); 
determining an allocation order for the cells (Para 102-104: the determining unit 97 determines whether it is possible to allocate the excess amount to the other cell group between the MCG and the SCG, on the basis of the priorities of transmission target data of the MCG and the SCG, where a priority of the URLLC data is set to be higher than a priority of the eMBB data; the terminal device 3A transmits URLLC data by using a mini slot B+1 of the SCG, and transmits eMBB data by using a slot A of the MCG); and 
allocating power to each of the cells based on the allocation order (Para 105: the fourth control unit 85D allocates the first excess amount of the slot A of the LTE cell group to the transmission power amount of the mini slot B+1 at the timing of the mini slot B+1 of the NR cell group), and 
wherein the allocation order is determined based on an uplink channel state of each cell (para 104: the terminal device 3A transmits URLLC data by using a mini slot B+1 of the SCG, and transmits eMBB data by using a slot A of the MCG; if the first excess amount is contained in the transmission power amount of the slot A of the MCG within the allowable maximum transmission power amount at the timing of the mini slot B+1 of the SCG, the first excess amount of the MCG is allocated to the transmission power amount of the mini slot B+1 of the SCG; the power allocation is based on timing of the respective slots and the data type in each slot, which are considered state of each cell).

 Regarding claims 10 and 20, Chen fails to teach, but Vajapeyam teaches 
receiving a power headroom report (PHR) for multiple cell groups from the terminal (step 455, fig 4, para 96-97: a power headroom report 455 triggered for the first eNB 105-c is transmitted to the first eNB 105-c from UE 115-c, as indicated by the transmission of power headroom report 455), 
wherein the distributable power is distributed based on the PHR (fig 4, Para 98: at block 460, the first eNB 105-c adjusts the allocation of uplink transmit power between the first eNB 105-c and the second eNB 135-c for the UE 115-c, the allocation is adjusted based on the power headroom report 455). Therefore, it would .

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0223115) in view of Vajapeyam et al. (US 2015/0215943) in further view of Ouchi et al. (US 2017/0230917) 

 Regarding claim 6 and 16, Chen in view of Vajapeyam teaches the limitations of the parent claims. Further, Chen shows the power allocation based on priority of URLLC and eMBB data in para 102-106, and indicates in para 107, that the data priority can also be decided based on UCI. Vajapeyam also indicates in para 22, that allocation of uplink transmit power between the first eNB and the second eNB is based on a priority of uplink data or control information for one of the eNBs with respect to the other of the eNBs.  

Furthermore, Ouchi teaches wherein the performing of the distribution (Para 130: method of determining power allocation for MeNB and SeNB) comprises: 
identifying cells to which transmission of uplink control information is configured, among cells in cell groups in the cell group set (para 135-136: the ; 
determining necessary power for the transmission of the uplink control information of the identified cells as preferential power (para 131-134: the smallest value of the total power required for actual uplink transmission in the corresponding one of the cell groups and the guaranteed power configured for the corresponding cell group is determined); and 
performing the distribution of the power for the terminal to each of cells groups in the cell group set after excluding the preferential power from the distributable power (Para 131: the remaining power is power obtained by subtracting PpreMeNB and PpreSeNB from PCMAX; where PpreMeNB/SeNB are minimum power required for transmission in corresponding cell group and Pcmax is maximum allowed output power for terminal; thus, the remaining power is calculated by subtracting the minimum required power in each cell group). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine power sharing for dual connectivity with cell groups as taught by Chen and Vajapeyam with remaining power allocation based on control channel priority as taught by Ouchi for the benefit of enabling efficient transmit power control as taught by Ouchi in Para 12.

 Regarding claim 7 and 17, Chen in view of Vajapeyam fails to teach, but Ouchi teaches wherein the uplink control information comprises at least one of hybrid automatic repeat request (HARQ), channel state information (CSI), and scheduling request (SR) (para 41; Para 137: an example of the case of the priorities being defined in advance is based on cell groups, uplink channels, and/or the types of UCI; for example, the priorities for the types of uplink transmission are defined in the order from a PUCCH or PUSCH including the UCI including at least HARQ-ACK and/or SR in the MCG, a PUCCH or PUSCH including the UCI including at least HARQ-ACK and/or SR in the SCG, a PUCCH or PUSCH including the UCI only including the CSI in the MCG, a PUCCH or PUSCH including the UCI only including a CSI in the SCG, a PUSCH not including the UCI in the MCG, and then a PUSCH not including the UCI in the SCG), and 
wherein the CSI comprises at least one of a channel quality indicator (CQI), a precoding matrix indicator (PMI), a rank indicator (RI) (Para 42: CSI includes a channel quality indicator (CQI), a precoding matrix indicator (PMI) and a rank indicator (RI)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine power sharing for dual connectivity with cell groups as taught by Chen and Vajapeyam with remaining power allocation based on control channel priority as taught by Ouchi for the benefit of enabling efficient transmit power control as taught by Ouchi in Para 12.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao (US 20190230602): Para 17: allocating transmit power respectively for the channel transmitted in the first TTI length, and the channel transmitted in the second TTI length according to the start time of the channel transmitted in the first TTI length, and the start time of the channel transmitted in the second TTI length, in the same sub-frame; allocating transmit power preferentially for the channel transmitted in the second TTI length, and reducing transmit power of the channel transmitted in the first TTI length; or reusing a PCM1 power control scheme with dual-connectivity in the LTE Rel-12; or allocating power according to the PCM1 power control scheme with dual-connectivity in the LTE Rel-12 together with the priorities of TTI lengths; or allocating transmit power respectively for the channel transmitted in the first TTI length, and the channel transmitted in the second TTI length, according to the type of the channel transmitted in the first TTI length and/or the type of carried Uplink Control Information (UCI) thereof, and the type of the channel transmitted in the second TTI length and/or the type of carried UCI thereof. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        12/2/2021